   Case: 1:20-cv-07469 Document #: 21 Filed: 04/09/21 Page 1 of 13 PageID #:303




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 BRENDA HERRON,

              Plaintiff,                           No. 20-cv-07469

       v.                                          Judge Thomas M. Durkin

 GOLD STANDARD BAKING, INC.,

              Defendant.

                    MEMORANDUM OPINION AND ORDER

      While working at Gold Standard Baking, Inc. (“GSB”), Brenda Herron scanned

her fingerprints to clock in and out of each shift. She claims that GSB used this

timekeeping system to collect and retain her fingerprints without her informed

consent, in violation of the Illinois Biometric Information Privacy Act (“BIPA”), 740

ILCS 14/1 et seq. GSB moved to dismiss Herron’s complaint under Federal Rules of

Civil Procedure 12(b)(1) and 12(b)(6), and also moved to stay the proceedings. At the

status hearing on February 11, 2021, the Court informed the parties that it would

decide GSB’s motion to stay before turning to the motion to dismiss. For the following

reasons, the motion to stay is granted in part and denied in part.

                                      Standard

      District courts have the power to control their own dockets, including the

discretion to stay proceedings. Clinton v. Jones, 520 U.S. 681, 706 (1997); Munson v.

Butler, 776 F. App’x 339, 342 (7th Cir. 2019). In deciding whether to grant a stay,

courts “balance the competing interests of the parties and the interest of the judicial
   Case: 1:20-cv-07469 Document #: 21 Filed: 04/09/21 Page 2 of 13 PageID #:304




system.” Markel Am. Ins. Co. v. Dolan, 787 F. Supp. 2d 776, 779 (N.D. Ill. 2011)

(citation omitted). This balancing act includes consideration of three main factors:

“(1) whether a stay will simplify the issues in question and streamline the trial; (2)

whether a stay will reduce the burden of litigation on the parties and on the court;

and (3) whether a stay will unduly prejudice or tactically disadvantage the

nonmoving party.” In re Groupon Derivative Litig., 882 F. Supp. 2d 1043, 1045 (N.D.

Ill. 2012) (citations omitted).

                                     Background

        GSB is an industrial baking company that uses a biometric timekeeping device

to track employees’ hours. When Brenda Herron first used the device on October 4,

2017, a scanner captured an image of her fingerprint and converted it into a unique

template. Each time Herron used the device thereafter, the scanner captured a new

image of her fingerprint, created a new template, and compared the new template to

the original to confirm Herron’s identity.

        Herron worked at GSB five days a week. She was required to scan her

fingerprints at least eight times throughout each workday; that is, to clock in at the

beginning of the day, to clock out for a break, to clock in after the break, to clock out

for lunch, to clock in from lunch, to clock out for a second break, to clock in from the

second break, and to clock out at the end of the day. Herron left GSB in December

2019.

        Herron claims that GSB’s timekeeping practices violated BIPA. Enacted in

2008, BIPA aims to protect the privacy interests of personal biometric information,



                                             2
     Case: 1:20-cv-07469 Document #: 21 Filed: 04/09/21 Page 3 of 13 PageID #:305




including fingerprints. The statute is enforced through a private right of action,

available to “[a]ny person aggrieved by a violation.” 740 ILCS 14/20. Section 15 of the

statute places restrictions on the collection, retention, and disclosure of biometric

information. Section 15(b) requires private entities seeking to collect biometric

information to first (1) inform the person whose biometrics are being collected, in writing,

that the information is being collected or stored; (2) inform the person in writing of the

“specific purpose and length of term” for which the biometrics are being collected, stored,

and used; and (3) receive a written release from the person. Id. § 14/15(b). Herron alleges

that GSB failed the first two requirements and that each fingerprint scan was a separate

violation of BIPA.

        Herron filed this action in state court on November 13, 2020. GSB removed the case

to federal court, and then moved to dismiss Herron’s complaint and stay the proceedings.

GSB’s motion to dismiss advances five separate arguments, two of which are relevant

here. Namely, that Herron’s claims are preempted by state labor law and time-barred by

the statute of limitations. According to GSB, the proceedings should be stayed because

whether Herron’s claims are, in fact, preempted and untimely will be determined by cases

pending before the Illinois Supreme Court, Illinois Appellate Court, and the Seventh

Circuit Court of Appeals. The Court considers each case in turn.

                                         Analysis

I.      Stay Pending the Illinois Supreme Court’s Decision in McDonald

        GSB first seeks to stay this matter pending the Illinois Supreme Court’s decision

in McDonald v. Symphony Bronzeville Park, LLC, No. 126511. In that case, the court will



                                             3
   Case: 1:20-cv-07469 Document #: 21 Filed: 04/09/21 Page 4 of 13 PageID #:306




decide whether BIPA claims brought by employees against their employers are preempted

by the Illinois Workers’ Compensation Act (“IWCA”), 820 ILCS 305/1, et seq. GSB argues

that this Court should await the McDonald decision because it could be dispositive of

GSB’s preemption defense.

       While it is true that the outcome in McDonald may impact this case, the Court

declines to stay the proceedings on this basis. Indeed, “[w]here the Illinois Supreme

Court has not ruled on an issue, decisions of the Illinois Appellate Courts control,

unless there are persuasive indications that the Illinois Supreme Court would decide

the issue differently.” Nationwide Agribusiness Ins. Co. v. Dugan, 810 F.3d 446, 450 (7th

Cir. 2015) (citation omitted). An Illinois Appellate Court has already ruled that the IWCA

does not preempt BIPA claims brought by employees. McDonald v. Symphony Bronzeville

Park, 2020 WL 5592607, *8 (Ill. App. Ct. Sept. 18, 2020). So has nearly every state and

federal court to consider the question. See, e.g., Cothron v. White Castle System, Inc., 467 F.

Supp. 3d 604, 615-16 (N.D. Ill. 2020) (collecting state and federal cases to show that “courts

have unanimously rejected” the idea that BIPA claims are preempted by the IWCA).

Furthermore, at least three federal courts and several state courts have refused to stay

BIPA proceedings pending resolution of the preemption issue. See, e.g., Roberson v. Maestro

Consulting Servs. LLC, 2021 WL 1017127, at *1 (S.D. Ill. Mar. 17, 2021); Mintun v. Kenco

Logistics Servs. LLC, 2020 WL 1700328, at *2 (C.D. Ill. Apr. 7, 2020); Donets v. Vivid Seats,

LLC, 20-CV-3551, Dkt. 27 (N.D. Ill. Dec. 12, 2020) (Valderrama, J.); Thome v. Flexicorps,

Inc., No. 2018-CH-01751 (Cir. Ct. Cook Cty. May 8, 2018).




                                              4
      Case: 1:20-cv-07469 Document #: 21 Filed: 04/09/21 Page 5 of 13 PageID #:307




         Because an Illinois Appellate Court has concluded that the IWCA does not preempt

an employee’s BIPA claim brought against her employer, and because most other courts

have held the same, the Court denies GSB’s motion to stay this case pending the outcome

in McDonald.

II.      Stay Pending the Illinois Appellate Court’s Decisions in Tims and Marion

         GSB argues next that a stay is warranted pending two Illinois Appellate Court

decisions—Tims v. Black Horse Carriers, Inc., No. 1-20-0562, and Marion v. Ring Container

Techs., LLC, No. 3-20-0184—because those cases could decide whether BIPA claims are

potentially subject to a one-, two-, or five-year statute of limitations. According to GSB, any

decision that the applicable statute of limitation is one or two years will mean that Herron’s

claims are untimely since she filed her complaint (on November 13, 2020) at least three

years after she first used GSB’s timekeeping system (on October 4, 2017).

         For her part, Herron argues that even if Tims and Marion decide that the applicable

statute of limitations for BIPA claims is one year, her claims are still timely under the

American Pipe tolling doctrine. That doctrine was first enunciated by the Supreme

Court in American Pipe & Construction Co. v. Utah, 414 U.S. 538 (1974), and later

expanded in Crown, Cork & Seal Co. v. Parker, 462 U.S. 345 (1983). At its core, the

doctrine provides that the timely filing of a class action tolls the applicable statutes

of limitations for all persons who fall within the scope of the class complaint. If class

certification is ultimately denied, then putative plaintiffs may choose to pursue individual

claims either in the still-pending case or in new individual cases. Because the doctrine

suspends the applicable limitations period, it “eliminates the need for members of the



                                              5
    Case: 1:20-cv-07469 Document #: 21 Filed: 04/09/21 Page 6 of 13 PageID #:308




putative class to rush to court to protect their rights while class certification is still pending

and uncertain in the original action.” In re Allstate Corp. Sec. Litig., 966 F.3d 595, 615 (7th

Cir. 2020).

       Herron points out that a class action was filed against GSB in the Circuit Court of

Cook County less than a year after she first used GSB’s fingerprint system. See R. 17 at 5-

6 (citing Johnson v. Gold Standard Baking, Inc. and Elite Labor Services, Ltd., No. 2018-

CH-09011 (Cir. Ct. Cook Cty. July 18, 2018)). According to Herron, she is a putative plaintiff

in the Johnson action since the complaint alleges that GSB failed to comply with BIPA’s

disclosure mandates during 2017-2018, and because the class definition includes “[a]ll

individuals for any Defendant in the State of Illinois who had their fingerprints collected . . .

by any Defendant during the applicable statutory period.” While no certification decision

has been made in the Johnson case, Herron nevertheless argues that her claims should be

tolled in this case.

       The trouble for Herron is that American Pipe and its progeny focus on situations

where subsequent actions are filed after class certification is denied, and Herron filed her

action before the certification decision.1 Herron therefore seeks the benefits of tolling even

though the putative Johnson class remains in limbo. As best the Court can tell, neither

the Seventh Circuit nor Illinois courts have addressed this precise situation. But



1The Court also recognizes that American Pipe applies only to claims under federal law for
which the period of limitations is also federal. Hemenway v. Peabody Coal Co., 159 F.3d 255,
265 (7th Cir. 1998). But that does not necessarily preclude application of the American Pipe
doctrine to this case, because when state law supplies the period of limitations, it also
supplies the tolling rules, and Illinois courts have largely adopted American Pipe and
Crown, Cork & Seal. See Steinberg v. Chicago Medical School, 371 N.E.2d 634 (1977);
Mabry v. Vill. of Glenwood, 41 N.E.3d 508, 515 (Ill. App. Ct. 2015) (collecting cases).
                                                6
   Case: 1:20-cv-07469 Document #: 21 Filed: 04/09/21 Page 7 of 13 PageID #:309




other courts in this District have, and most have refused to extend tolling to those in

Herron’s situation. See Levine v. Bally Total Fitness Holding Corp., 2006 WL

8460936, at *7 (N.D. Ill. Sept. 29, 2006) (“Here, plaintiff has chosen to pursue

separate litigation prior to a determination on class certification; therefore, the

American Pipe tolling rule is not available to him.”); Shaffer v. Combined Ins. Co. of

Am., 2003 WL 22715818, at *3 (N.D. Ill. Nov. 18, 2003) (“[P]laintiffs that file their

own individual lawsuit before class certification is denied do not obtain the benefits

of . . . class-action tolling.”); In re Brand Name Prescription Drugs Antitrust Litig.,

1998 WL 474146, at *8 (N.D. Ill. Aug. 6, 1998) (declining to apply the tolling doctrine

where plaintiffs “made a conscious decision early on to pursue their claims on an

entirely separate, though essentially parallel, track from that of the Class case”);

Chemco, Inc. v. Stone, McGuire & Benjamin, 1992 WL 188417, at * 2 (N.D. Ill. July

29, 1992) (“Only if class certification was denied . . . would the putative class members

be able to bring suits individually under American Pipe [and Crown, Cork & Seal ].”).

      From one perspective, denying plaintiffs like Herron the benefits of tolling

makes sense because filing separate lawsuits in advance of the class certification

decision undermines the policies supporting the tolling doctrine. As the Supreme

Court has explained, tolling promotes “efficiency and economy of litigation” by

discouraging putative class members from filing a “multiplicity of actions” before the

limitations period ends. Crown, Cork & Seal, 462 U.S. at 351. When a plaintiff files

her own action before the class certification determination, as is the case here, she

creates the very inefficiency that the Supreme Court sought to prevent. See In re



                                           7
   Case: 1:20-cv-07469 Document #: 21 Filed: 04/09/21 Page 8 of 13 PageID #:310




Allstate, 955 F.3d at 615 (“American Pipe tolling is intended to promote efficiency and

economy in litigation.”); In re Copper Antitrust Litig., 436 F.3d 782, 794 (7th Cir.

2006) (Cudahy, J., concurring) (noting that the “essential rationale” of American Pipe

is to avoid “clutter[ing] the courts with duplicative lawsuits”); Portwood v. Ford Motor

Co., 701 N.E.2d 1102, 1104 (Ill. 1998) (tolling is “essential to prevent needless

‘protective’ filings”).

       On the other hand, several courts—including a few in this District—have

supplied good reasons why the tolling doctrine should be extended to early filers. For

one thing, the Supreme Court has painted with a broad brush in defining the doctrine:

“The commencement of a class action suspends the applicable statute of limitations

as to all asserted members of the class that would have been parties had the suit been

permitted to continue as a class action.” Crown, Cork & Seal, 462 U.S. at 353 (quoting

American Pipe, 414 U.S. at 554) (emphasis added). Nothing in that statement, or

other Supreme Court tolling decisions, “suggests that the rule should be otherwise

for a plaintiff who files an individual action before certification is resolved.” In re

WorldCom Sec. Litig., 496 F.3d 245, 255 (2d Cir. 2007) (extending class tolling

doctrine to early filers); see also In re Hanford Nuclear Rsrv. Litig., 534 F.3d 986,

1009 (9th Cir. 2008) (same); State Farm Mut. Auto. Ins. Co. v. Boellstorff, 540 F.3d

1223, 1232 (10th Cir. 2008) (same); Rochford v. Joyce, 755 F. Supp. 1423, 1428 (N.D.

Ill. 1990) (same). What is more, depriving plaintiffs like Herron of the benefits of

tolling would render them “dependent on the pace set by [class action] attorneys and

the Court alike.” Mason v. Long Beach Mortg. Co., 2008 WL 4951228, at *2 (N.D. Ill.



                                           8
   Case: 1:20-cv-07469 Document #: 21 Filed: 04/09/21 Page 9 of 13 PageID #:311




Nov. 18, 2008) (extending class tolling to early filers). That pace could be dreadfully

slow, keeping putative class members on the sidelines for years until the certification

question is finally resolved. Id.

      At this juncture, the Court need not decide whether the tolling doctrine applies

to Herron. When ruling on a motion to stay, courts are required to consider whether

the stay will “simplify the issues in question” and “reduce the burden of litigation on

the parties and on the court.” Both factors counsel in favor of a stay here. Indeed, if

Tims and Marion conclude that the applicable statute of limitations for BIPA claims

is five years, then the tolling argument will fall by the wayside and the remaining

issues will be simplified for both the Court and the parties. That point is especially

salient here since GSB has moved to dismiss Herron’s complaint on at least five

different grounds. See Varnado v. W. Liberty Foods, 2021 WL 545628, at *1 (N.D. Ill.

Jan. 5, 2021) (granting stay because it “significantly advance[d] judicial economy”).

And although most lower courts have already found that the statute of limitations for

BIPA claims is five years, it is possible that the Illinois Appellate Courts in Tims and

Marion will disagree, and that decision, rather than decisions entered by lower

courts, would likely control here. See Nationwide Agribusiness, 810 F.3d at 450.

Unlike the preemption issue and McDonald, no Illinois Appellate Court has weighed

in on the statute of limitations question. GSB’s motion to stay this case pending the

outcomes in Tims and Marion is therefore granted.




                                           9
     Case: 1:20-cv-07469 Document #: 21 Filed: 04/09/21 Page 10 of 13 PageID #:312




III.     Stay Pending the Seventh Circuit’s Decision in White Castle

         Finally, GSB moves to stay this matter pending the Seventh Circuit’s decision

on an interlocutory appeal in In Re: White Castle System, Inc., No. 20-8029, Dkt. 9

(7th Cir. Nov. 9, 2020). The controlling question in that case is whether a private

entity violates BIPA only when it first collects or discloses an individual’s biometric

data without making the required disclosures, or whether a violation occurs each time

the entity collects or discloses the data.2

         The Court finds it appropriate to stay this case pending the White Castle

decision because the outcome there could be dispositive of the timeliness issue here.

As stated, Herron first swiped her fingerprint in October 2017, and she filed her

complaint in November 2020. Should the Seventh Circuit find that a BIPA violation

occurs only when an entity first collects an individual’s biometric data, Herron’s

claims may be time-barred if Tims and Marion also find that a one or two-year statute

of limitations applies. See Donets, 20-CV-3551, R. 27 (granting motion to stay on




2   The full question on appeal is:

         Whether a private entity violates Sections 15(b) or 15(d) of the Illinois
         Biometric Information Privacy Act, 740 ILCS 14/1 et seq., only when it
         is alleged to have first collected (§ 15(b)) or to have first disclosed (§
         15(d)) biometric information or biometric identifiers (“biometric data”)
         of an individual without complying with the requirements of those
         Sections, or whether a violation occurs each time that a private entity
         allegedly collects (§ 15(b)) or discloses (§ 15(d)) the individual’s biometric
         data without complying with the requirements of the applicable
         subsection.

See Cothron v. White Castle Sys., Inc., No. 19-CV-00382, Dkt. 141 (N.D. Ill. Oct.
1, 2020).
                                              10
  Case: 1:20-cv-07469 Document #: 21 Filed: 04/09/21 Page 11 of 13 PageID #:313




similar grounds); Roberson, 2021 WL 1017127, at *2 (same). And while American Pipe

may moot the timeliness issue altogether, the Court still finds it prudent to stay this

matter because White Castle, Tims, and Marion will provide much needed clarity as

to whether GSB’s statute of limitations argument is even in play. See Vaughan v.

Biomat USA, Inc., 2020 WL 6262359, at *2 (N.D. Ill. Oct. 23, 2020) (granting motion

to stay because it made “little sense for the parties or the court to expend time and

resources litigating dispositive issues where appellate guidance is forthcoming”).

IV.   Whether a Stay Will Prejudice Herron

      Before ordering a stay, the Court must determine whether Herron will be

“unduly prejudiced” or “tactically disadvantaged” by the delay. In re Groupon

Derivative, 882 F. Supp. 2d at 1045. Herron claims that she will be prejudiced, but

none of her arguments are availing. First, Herron contends that delaying the case

means delaying relief. As an hourly employee, she says that she has been “hard hit”

by the pandemic and that she needs money “sooner rather than later.” While the

Court is sympathetic to Herron’s financial situation, her argument rests on the

assumption that the case will be decided in her favor, which is far from certain at this

stage in the proceedings. Indeed, the Court has not even decided whether Herron has

stated plausible claims for relief. Herron’s first argument therefore fails.

      Herron argues next that a stay allows GSB “to continue any non-compliant

storage, handling, and disclosure of [her] biometric information.” R. 17 at 7. But

nothing in Herron’s complaint or opposition brief suggests that GSB is currently

using her fingerprints in a way that violates BIPA. Her argument is thus speculative



                                           11
   Case: 1:20-cv-07469 Document #: 21 Filed: 04/09/21 Page 12 of 13 PageID #:314




at best, and not a sufficient basis for denying GSB’s motion. See Vaughan, 2020 WL

6262359, at *3 (rejecting similar argument).

       Herron’s next argument fails for similar reasons. She claims that a stay may

result in the loss of important documents or key witnesses. That is true, and the Court

is sensitive to this reality, but there is no allegation suggesting that relevant evidence

has been lost or misplaced since the filing of Herron’s complaint. Furthermore, the stay in

this case is limited in duration. Indeed, once the decisions in Tims, Marion, and White

Castle are issued, the proceedings will likely resume. See Vaughan, 2020 WL 6262359, at

*2 (finding that a stay limited in duration was unlikely to prejudice non-moving party).

       Finally, Herron warns against endless delay. She worries that once Tims, Marion,

and White Castle are decided, there will be other appeals and GSB will ask this Court to

hit pause again. The Court shares this concern but does not believe that it justifies denying

GSB’s motion. At this point in the proceedings, GSB has only requested a stay until the

Tims, Marion, and White Castle cases are decided. Once Tims and Marion are resolved,

the Court and parties will likely have a better sense of whether Herron’s claims are timely.

                                       Conclusion

       For all these reasons, GSB’s motion to stay, R. 13, is granted in part and denied

in part. The Court stays this case pending the Illinois Appellate Court’s decisions in

Tims and Marion, and pending the Seventh Circuit’s decision in White Castle. The

status hearing scheduled for April 12, 2021 is vacated. The parties are to file a joint

status report as soon as one of the three cases has been decided. In the meantime, the

Court denies as moot GSB’s motion to dismiss, R. 11, with leave to refile once the stay



                                             12
  Case: 1:20-cv-07469 Document #: 21 Filed: 04/09/21 Page 13 of 13 PageID #:315




is lifted, and grants GSB’s unopposed motion to stay discovery pending the resolution

of the motion to dismiss.

                                                    ENTERED:




                                                    ____________________________
                                                    Honorable Thomas M. Durkin
                                                    United States District Judge
Dated: April 9, 2021




                                         13
